Name: Commission Regulation (EEC) No 61/83 of 11 January 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/ 12 Official Journal of the European Communities 13. 1 . 83 COMMISSION REGULATION (EEC) No 61/83 of 11 January 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 323, 19 . 11 . 1982, p . 8 . 13 . 1 . 83 Official Journal of the European Communities No L 10/ 13 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 All New potatoes 1 348 24170 68-33 193-79 20-60 39 393 75-48 18-18 1.12 07.01-21 1 07.01-22 J 07.01 B I Cauliflowers 1 673 300-02 85-00 240-90 25-53 49 107 93-66 21-50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 590 105-89 30-00 85-02 9-01 17 332 33-05 7-58 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 544 276-90 78-28 222-02 23-61 45 131 86-48 20-82 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 6 487 1 162-90 328-78 932-42 99-15 189 536 363-19 87-46 1.22 ex 07.01-36 ex 07.01 D II Endives 1 170 209-82 59-32 168-23 17-89 34 197 65-52 15-78 1.28 07.01-41 1 07.01-43 1 07.01 F I Peas 7 671 1 375-04 388-75 1 102-52 117-24 224 113 429-44 103-42 1.30 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 5 503 986-50 278-90 790-99 84-11 160 786 308-09 74-20 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2 565 459-85 130-01 368-72 39-21 74 950 143-61 34-58 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5 425 972-49 274-94 779-76 82-92 158 503 303-72 73-14 1.60 07.01-63 ex 07.01 H Onions (other than sets) 652 116-88 33-04 93-71 9-96 19 050 36-50 8-79 1.70 07.01-67 ex 07.01 H Garlic 8 598 1 541-31 435-76 1 235-84 131-42 251 211 481-37 115-93 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 543 276-66 78-22 221-83 23-59 45 092 86-40 20-80 1.80 07.01 K Asparagus : \\\\\\\\\\ 1.80.1 ex 07.01-71  green 18 412 3 301-88 935-45 2 651-25 281-07 540 444 1 030-75 236-64 1.80.2 ex 07.01-71  other 21 836 3 915-80 1 109-37 3 144-20 333-33 640 929 1 222-40 280-63 1.90 07.01-73 07.01 L Artichokes 2 562 459-26 129-84 368-24 39-15 74 853 143-43 34-54 1.100 07.01-75 1 07.01-77 1 07.01 M Tomatoes 3 134 561-87 158-85 450-51 47-90 91 578 175-48 42-26 1.110 07.01-81 1 07.01-82 07.01 P I Cucumbers 3 682 660-00 186-59 529-19 56-27 107 570 206-12 49-64 1.112 07.01-85 07.01 Q II Chantarelles 31 493 5 647-55 1 600-00 4 534-71 480-74 924 379 1 763-01 404-75 1.118 07.01-91 07.01 R Fennel 1 337 239-79 67-79 192-27 20-44 39 083 74-89 18-03 1.120 07.01-93 07.01 S Sweet peppers 2 991 536-17 151-58 429-91 45-71 87 388 167-45 40-32 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 003 538-43 152-22 431-72 45-91 87 757 168-16 40-49 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) 1 625 291-41 82-39 233-66 24-84 47 496 91-01 21-91 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 481 444-77 125-74 356-62 37-92 72 491 138-90 33-45 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 3 891 697-49 197-19 559-25 59-47 113 681 217-83 52-46 2.10 08.01-31 ex 08.01 B Bananas , fresh 1 611 288-85 81-66 231-60 24-62 47 079 90-21 21-72 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 567 639-67 181-90 514-01 53-79 104 781 199-75 45-03 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 5 047 904-72 255-78 725-41 77-14 147 456 282-55 68-05 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 11 182 2 004-42 566-70 1 607-17 170-91 326 692 626-00 150-76 2.50 08.02 A I Sweet oranges , fresh : l 2.50.1 08.02-0 2 lll 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 l No L 10/ 14 Official Journal of the European Communities 13 . 1 . 83 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, 08.02-17 Ovalis, Trovita and Hamlins 1 337 239-70 67-76 192-19 20-43 39 068 74-86 18-02 2.50.3 08.02-05 || Il 08.02-09 08.02-15  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 08.02-19 \\|||| \\Il 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1 452 260-39 73-62 208-78 22-20 42 440 81-32 19-58 2.60.2 08.02-31  Mandarins and wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.60.3 08.02-32  Clementines 2 493 446-87 126-34 358-31 38-10 72 834 139-56 33-61 2.60.4 08.02-34 1 08.02-37 |  Tangerines and others 3 745 671-30 189-79 538-26 57-24 109 413 209-65 50-49 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 362 244-23 69-04 195-82 20-82 39 806 76-27 18-37 2.80 ex 08.02 D Grapefruit, fresh : \ || 2.80.1 ex 08.02-70  white 1 343 240-86 68-09 193-12 20-53 39 257 75-22 1811 2.80.2 ex 08.02-70Il  pink 2 697 483-56 136-71 387-72 41-23 78 814 151-02 36-37 2.90 08.04-11\\ \\ \\ 08.04-19 08.04 A I Table grapes 3 163 567-04 160-31 454-65 48-34 92 419 177-09 42-65 08.04-23ll \ Il\li|| 2.95 08.05-50 08.05 C Chestnuts 4 338 777-61 219-85 623-50 66-30 126 740 242-85 58-48 2.100 08.06-13\ \\ 08.06-15 08.06-17 ] 08.06 A II Apples 2 189 392-43 110-95 314-66 33-46 63 961 122-56 29-51 2.110 08.06-33 \ 08.06-35 08.06-37 08.06 B II Pears 1 264 226-74 64-23 182-06 19-30 37 113 70-78 16-25 08.06-38 \\ \\\ 2.115 08.06-50 08.06 C Quinces 2 073 371-59 105-06 297-95 31-68 60 565 116-05 27-95 2.120 08.07-10 08.07 A Apricots 5 807 1 040-90 294-29 834-61 88-75 169 653 325-08 78-29 2.130 ex 08.07-32 ex 08.07 B Peaches 7 302 1 308 *93 370-06 1 049-52 111-60 213 338 408-79 98-45 2.140 ex 08.07-32 ex 08.07 B Nectarines 9 635 1 727-03 488-27 1 384-75 147-25 281 482 539-37 129-90 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.160 08.07-71 1 08.07-75 1 08.07 D Plums 4 042 724-61 204-86 581-00 61-78 118 101 226-30 54-50 2.170 08.08-11 1 08.08-15 f 08.08 A Strawberries 22 072 3 956-30 1 118-54 3 172-20 337-34 644 820 1 235-60 297-57 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 588-37 450-00 1 275-38 135-20 259 981 495-84 113-83 2.180 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4 807 861-66 243-61 690-88 73-47 140 438 269-10 64-81 2.195 ex 08.09-90 ex 08.09 Pomegranates 2419 433-69 122-61 347-73 36-97 70 685 135-44 32-62 2.200 ex 08.09-90 ex 08.09 Kiwis 12 007 2 152-32 608-51 1 725-75 183-52 350 798 672-19 161-89 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773-39 219-10 621-00 65-83 126 587 241-43 55-42